DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Allowable Subject Matter

Claims 1, 3 through 8, and 10 through 20 are allowed.

Regarding Claim 1, Regarding Claim 1, Ely teaches: An information processing device ([0033], [0119], 1400 (system), Fig. 14), comprising: a plurality of distance measuring sensors configured to detect, distance measuring sensor data {{0116]); and a processor {[1405, processor]) configured to: acquire the detected distance measuring sensor data;  calculate, based on  the acquired distance measuring sensor data [0119], a first distance between a first distance measuring sensor of the plurality of distance measuring sensors and a second distance measuring sensor of the plurality of distance measuring sensors [0111]; obtain an action recognition result based on data [0105].
Ely fails to teach: calculate a score as a degree of similarity between the action recognition result and a specific action of the user; and control output of the calculated score. However, in a related field, Shimomura teaches: calculate a score as a degree of similarity between the action recognition result and a specific action of the user; and control output of the calculated score (Abstract, [0081], and [0088]). Shimomura, along with other notable references, fail to teach obtain an action recognition result of a user based on a period of time in which the calculated first distance is constant, wherein the period of time is greater than a specific period of time. It is for this reason that Claim 1 and all of its dependent claims are allowable.
	Regarding Claim 19, Ely teaches An information processing method, comprising: detecting, by a plurality of distance measuring sensors, distance measuring sensor data; acquiring, by a processor, the detected distance measuring sensor data ([0116], [0127], [0105]); calculating analyzing, by the processor, based on the acquired distance measuring sensor data [0119], a distance between a first distance measuring sensor of the plurality of distance measuring sensors and a second distance measuring sensor of the plurality of distance measuring sensors [0111]; obtain an action recognition result based on data [0105].
	Ely fails to teach: calculate a score as a degree of similarity between the action recognition result and a specific action of the user; and control output of the calculated score. However, in a related field, Shimomura teaches: calculate a score as a degree of similarity between the action recognition result and a specific action of the user; and control output of the calculated score (Abstract, [0081], and [0088]). Shimomura, along with other notable references, fail to teach obtain an action recognition result of a user based on a period of time in which the calculated first distance is constant, wherein the period of time is greater than a specific period of time. It is for this reason that Claim 19 is allowable.

Regarding Claim 20, Ely teaches a non-transitory computer-readable medium having stored
thereon computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising: detecting, by a plurality of distance measuring sensors, distance measuring sensor data; acquiring, by a processor, the detected distance measuring sensor data ([0116], [0127], [0105]); calculating analyzing, by the processor, based on the acquired distance 
	Ely fails to teach: calculate a score as a degree of similarity between the action recognition result and a specific action of the user; and control output of the calculated score. However, in a related field, Shimomura teaches: calculate a score as a degree of similarity between the action recognition result and a specific action of the user; and control output of the calculated score (Abstract, [0081], and [0088]). Shimomura, along with other notable references, fail to teach obtain an action recognition result of a user based on a period of time in which the calculated first distance is constant, wherein the period of time is greater than a specific period of time. It is for this reason that Claim 20 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863          

/NATALIE HULS/Primary Examiner, Art Unit 2863